DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on April 26, 2022. Claims 1, 3, 5, 13, and 14 have been amended by the applicant. The examiner withdraws the objections to the specification and drawings due to applicant's amendment.

Drawings
The drawings were received on April 26, 2022.  These drawings are acceptable.

Allowable Subject Matter

Claim(s) 1-3 and 5-15 are allowed.

Applicant has amended independent claim 1 and claim 13 in response to the office action mailed on February 04, 2022.  The amendment and arguments found on pages 3-8 of the response are sufficient to overcome the previous rejection. Therefore, the claimed combinations found within independent claims 1, 8 and 13 are considered novel and unobvious in view of the prior art of record. As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a logic controller communicatively coupled to a respective fault line of the respective current/power sensor of each one of the plurality of power outputs.”
Claim(s) 2 and 5-7 is allowed by dependence on claim 1.

With regard to claim 8, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “A method, comprising: detecting that an amount of power at a current/power sensor of a plurality of different current/power sensors is greater than a threshold; transmitting a fault signal generated by the current/power sensor to a logic controller; and toggling a single switch in communication with the plurality of different current/power sensors via the logic controller in response to the fault signal.”
Claim(s) 9 – 12 are allowed by dependence on claim 8.

With regard to claim 13, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “A non-transitory computer readable storage medium storing instructions that, when executed by a processor, cause the processor to: receive a fault signal from one of a plurality of current/power sensors when an amount of power exceeds a threshold; and toggle a single electronic switch device in response to the fault signal to remove power from each one of the plurality of current/power sensors.”
Claim(s) 14 – 15 are allowed by dependence on claim 13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836